            Case 1:17-cv-04327-LLS-RWL Document 163 Filed 07/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL DARDASHTIAN, individually and
on behalf of COOPER SQUARE VENTURES, LLC
NDAP, LLC and CHANNEL REPLY,                            Civil Case No.: 1:17 Civ.4327 (LLS)

                                    Plaintiffs,

                       -against-                            NOTICE OF OBJECTION TO
                                                           MAGISTRATE JUDGE’S ORDER
DAVID GITMAN, ACCEL COMMERCE, LLC,
DALVA VENTURES, LLC, KONSTANTYN
BAGAIEV, OLESKKII GLUKHAREV
and CHANNEL REPLY, INC.,
                          Defendants.

                                    .


    SIRS:

            PLEASE TAKE NOTICE that upon the attached declaration and memorandum of law
    dated July 10, 2020, Defendants will move this court, Hon. Louis L. Stanton, U.S.D.J., in
    Courtroom 21C, United States Courthouse, 500 Pearl Street, New York, NY 10007-1312, on the
    31st day of July, 2020, or as soon thereafter as counsel can be heard for an order pursuant to Rule
    72 of the Federal Rules of Civil Procedures granting reversal of the Magistrate Judge’s order and
    permitting the use of the Rebuttal Expert Report and expert.

    Dated: Bayside, New York
           July 10, 2020



                                                                        /s/Sang J. Sim_________
                                                                        Sang J. Sim, Esq.
